Exhibit 10.3

FREEZE AMENDMENT

TO THE

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

FOR EDWARD J. MERRITT

WHEREAS, East Boston Savings Bank (the “Bank”) entered into an Amended and
Restated Supplemental Executive Retirement Agreement (the “SERP”) with Edward J.
Merritt (the “Executive”) on July 28, 2014, effective as of January 5, 2010; and

WHEREAS, the Executive and the Bank desire to amend the SERP to provide that no
additional SERP benefits will accrue on the Executive’s behalf under the SERP
after December 31, 2015 (the “Freeze Date”); and

WHEREAS, other than the implementation of the Freeze Date, all other terms and
conditions of the SERP shall continue to be in full force and effect and no
other changes are hereby made to the SERP as a result of this amendment; and

WHEREAS, Section 14 of the SERP provides generally that the Bank may amend the
SERP only with the mutual consent of the Executive; and

WHEREAS, the Executive has agreed to this amendment as reflected in his
signature below.

NOW THEREFORE, the SERP shall be amended as follows:

 

  1. Section 2 of the SERP shall be amended by adding the following at the end
thereof:

“Notwithstanding anything in the Agreement to the contrary, the Accumulation
Account shall be frozen as of December 31, 2015, and no further additions to the
Accumulation Account will be made after December 31, 2015. For purposes of
clarity, the Accumulation Account will be credited or increased by $50,000 to
reflect the 2015 calendar year, and the Accumulation Account will not increase
further.”

 

  2. Except for this amendment to Section 2 of the SERP, all other terms and
conditions of the Agreement shall continue to be in full force and effect. For
example, this amendment does not change the timing or form (i.e., lump sum or
annuity) of any payments to be made under the SERP, including, but not limited
to, upon Separation from Service, Disability (as such terms are defined in the
SERP), death, or Separation from Service for Good Reason (as defined in the
SERP).

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank, by its duly authorized officers, has caused this
Amendment to be executed effective as of December 1, 2015.

 

  EAST BOSTON SAVINGS BANK December 10, 2015   By:   

/s/ Richard J. Gavegnano

    Richard J. Gavegnano     President and Chief Executive Officer   EDWARD J.
MERRITT December 10, 2015   By:  

/s/ Edward J. Merritt

    Edward J. Merritt